Exhibit 10.3

 

2014 AMENDMENT TO THE

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

BETWEEN GTx, INC. AND MARC S. HANOVER

 

This amendment (the “2014 Amendment”) to the Amended and Restated Employment
Agreement, dated as of February 14, 2013 (the “Agreement”), between GTx, Inc.
(“Employer”) and Marc. S. Hanover (“Employee”), is made effective as of April 3,
2014 (the “Effective Date”).  Other than as to the terms and conditions
contained in this 2014 Amendment, this 2014 Amendment shall not otherwise modify
the Agreement, which Agreement shall remain in full force and effect.
Capitalized terms not otherwise defined in this 2014 Amendment shall have the
same meaning as in the Agreement.

 

WHEREAS, the Employee has been providing services to the Employer as President
and Chief Operating Officer under the terms of the Agreement; and

 

WHEREAS, in connection with Employee’s appointment as Interim Chief Executive
Officer (“CEO”) of the Employer, the Employer and Employee wish to amend the
Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the adequacy and sufficiency of which is hereby
acknowledged, the Employer and Employee agree as follows:

 

1.              Duties.  The Employee will continue to have such duties as are
assigned or delegated to the Employee by the Board of Directors or the CEO (if
the Employee is not then serving as Interim CEO) and will initially serve as
President and Chief Operating Officer, and as Interim CEO, for the Employer.

 

2.              Benefits in the Event of Certain Terminations of Employment.  In
the event of Employee’s Termination Without Cause (other than a termination by
the Employer due to the Employee’s death or disability), or the Employee’s
voluntary termination of employment due to a “Material Demotion” (as defined
below), in each case occurring at any time during the “Transition Period” (as
defined below) (each, a “Covered Termination”), and provided that the Employee
signs and allows to become effective a Release within the time period provided
therein (but not later than the 60th day following the Termination Date, such
latest permitted effective date is the “Release Deadline” for purposes of this
2014 Amendment and the Agreement), then the Employee will be eligible to receive
the following benefits (the “Severance Benefits”), subject to Section 9.2 of the
Agreement:

 

a.              The Employee shall receive as severance one (1) year of his
Salary, payable in accordance with the Employer’s then current payroll schedule
over the one (1) year

 

1

--------------------------------------------------------------------------------


 

period following the Termination Date, less deductions required by law. 
Notwithstanding the foregoing payment schedule, no severance will be paid prior
to the effective date of the Release.  Subject to Section 9.2 of the Agreement,
on the first regular payroll pay day following the effective date of the
Release, the Employer will pay the Employee the severance that the Employee
would otherwise have received on or prior to such date but for the delay in
payment related to the effectiveness of the Release, with the balance of the
severance being paid as originally scheduled.

 

b.              The vesting of all stock options then held by the Employee and
granted to the Employee by the Employer prior to April 3, 2014 (the “Prior
Options”) will be accelerated in full, such that all unvested Prior Options will
become immediately vested and exercisable as of the Termination Date.

 

c.               The stock option to purchase 500,000 shares of the Company’s
common stock granted to Employee on April 3, 2014 (the “April Option” and
together with the Prior Options, the “Options”) will be credited with that
number of months of service required for purposes of vesting in such
April Option such that on the Termination Date, the number of shares subject to
the April Option that would have vested as if Employee had continued in service
with the Employer for an additional 24 months will immediately vest and become
exercisable.

 

d.              Each of the Options will remain outstanding and exercisable
until the earlier of (i) the original expiration of the term of the Options and
(ii) the date which occurs five (5) years following the Termination Date.

 

3.              Definitions.  For purposes of this 2014 Amendment, the following
terms have the meanings specified:

 

a.              “Material Demotion” shall mean, without the Employee’s consent,
a material reduction in the Employee’s authority, duties or responsibilities as
in effect prior to the Effective Date with respect to (and only with respect to)
the positions of President and Chief Operating Officer, or the assignment to the
Employee of any duties and responsibilities which are materially inconsistent
with and adverse to such authority, duties and responsibilities.  For avoidance
of doubt, and notwithstanding the last sentence of Section 2.3 of the Agreement
(which provides that “Employee may be re-assigned or transferred to another
management position, as designated by the Board or the CEO, which may or may not
provide the same level of responsibility as the initial assignment”), if during
the Transition Period the then-serving CEO or the Board transfers or reassigns
Employee to a position other than President and Chief Operating Officer,
Employee shall be eligible to resign and receive the Severance Benefits under
this 2014 Amendment on account of a “Material Demotion.”

 

2

--------------------------------------------------------------------------------


 

b.              “Transition Period” shall mean the period commencing on the
first date the next person appointed as Employer’s Chief Executive Officer shall
assume the duties of Employer’s Chief Executive Officer (the “New CEO Hire
Date”) and ending on the earlier to occur of (i) the 181st day following the New
CEO Hire Date or (ii) a Change of Control.

 

4.              Termination of this 2014 Amendment; Incorporation of Agreement.

 

a.              Unless otherwise amended or extended by written agreement of the
parties, this 2014 Amendment shall automatically terminate without further
action of the parties on the first to occur of (i) the lapse of 181 days after
the New CEO Hire Date or (ii) a Change of Control.  For avoidance of doubt,
(x) if Employee’s employment with Employer is terminated by the Employer for any
reason, or if Employee voluntarily resigns his employment with Employer for any
reason, in each case prior to the New Hire CEO Date, then Employee shall not be
entitled to any Severance Benefits under this 2014 Amendment; (y) if a Change of
Control occurs (1) prior to the New CEO Hire Date, then Employee shall not be
entitled to any Severance Benefits under this 2014 Amendment or (2) within 180
days after the New CEO Hire Date, then Employee shall be entitled to the
Severance Benefits under this 2014 Amendment if and only if a Covered
Termination occurs prior to such Change of Control; and (z) any severance
benefits to which the Employee would be entitled in the event of a Change of
Control Termination shall be determined solely by reference to the Agreement.

 

b.              All terms of the Agreement that do not conflict with the terms
of this 2014 Amendment shall be incorporated into this 2014 Amendment and shall
remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed and delivered this 2014 Amendment,
all effective as of the Effective Date.

 

 

MARC S. HANOVER

 

 

 

/s/ Marc S. Hanover

 

 

 

GTx, Inc.

 

 

 

By:

/s/ Henry P. Doggrell

 

Name:

Henry P. Doggrell

 

Title:

Vice President, Chief Legal Officer

 

3

--------------------------------------------------------------------------------